tcmemo_2008_101 united_states tax_court george and hazelann tateosian petitioners v commissioner of internal revenue respondent docket no filed date thomas e brever for petitioners lisa r woods for respondent memorandum opinion kroupa judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty for two issues are presented for our decision the first is whether certain payments that petitioner received from the public employees retirement association of minnesota pera are disability payments and excludable from gross_income or pension payments and includable we hold that they are includable in income the second issue is whether petitioners are liable for the accuracy-related_penalty under sec_6662 we hold that they are not background this case was submitted fully stipulated pursuant to rule the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners resided in st paul minnesota at the time their petition was filed george tateosian petitioner was born on date and became a member of the saint paul police department in by reason of an injury sustained in the line of duty he was permanently disabled on date after fewer than years_of_service the st paul police relief association sppra awarded petitioner an on-duty-disability pension on date initially petitioner’s disability payment was determined without regard to his age or length of service petitioner began receiving disability benefits in the sum of units per month under this regimen in a unit was defined as one- hundredth of the current maximum monthly pay of a police officer 1all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated in the police service of the city petitioner’s units were not recalculated but they were increased for cost-of-living adjustments petitioner initially received his payments from his local relief association sppra at some point sppra began treating petitioner’s payments as taxable sppra then consolidated with pera in at the time of the consolidation petitioner signed a form electing pera to provide his future payments under the public employees police and fire fund benefit plan pepff benefit plan as set forth by minn stat ann ch west petitioner received dollar_figure from pera in pera issued petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc indicating that petitioner received dollar_figure in taxable_income for petitioners did not report this amount on their tax_return for discussion2 the question we consider is whether the payments received are includable in petitioners’ income for petitioner contends that the disputed distributions are excludable from gross_income as disability payments in the same manner a sec_2there has been no question raised in this case concerning which party bears the burden_of_proof or the burden of going forward with the evidence worker’s compensation respondent argues that the payments are includable in petitioner’s income because they had been converted to pension payments gross_income includes all income from whatever source derived unless excludable by a specific provision of the internal_revenue_code see sec_61 amounts received as compensation_for personal injuries under worker’s compensation acts and statutes in the nature of a worker’s compensation act are excluded from gross_income see sec_104 sec_1_104-1 income_tax regs courts have strictly construed this exclusion so as to conform with the general_rule that income is taxable unless specifically excluded mcdowell v commissioner tcmemo_1997_500 see also 43_f3d_1446 fed cir a statute is in the nature of a worker’s compensation act only if it provides disability payments solely for service- related personal_injury_or_sickness 82_tc_630 affd 804_f2d_553 9th cir a retirement pension that is determined by reference to the employee’s age or length of service even though the employee’s retirement is occasioned by injury is includable in income wiedmaier v commissioner tcmemo_1984_540 affd 774_f2d_109 6th cir sec_1_104-1 income_tax regs this court has previously considered the nature of payments under certain state disability and or pension programs levesque v commissioner tcmemo_1999_57 picard v commissioner tcmemo_1997_320 revd 165_f3d_744 9th cir mabry v commissioner tcmemo_1985_328 wiedmaier v commissioner supra mabry and wiedmaier involved payments to disability retirees that were initially excludable but became includable in income when the disabled taxpayers would have qualified for a service retirement if they had continued in active work status this court held in both instances that payments under those circumstances did not meet the requirements for exclusion under sec_104 because benefits were formally transformed into service retirement when the disabled_employee reached a certain age and or completed a certain number of years_of_service it 3in one instance the taxpayer’s pension_plan labeled his benefits a reduced disability allowance wiedmaier v commissioner tcmemo_1984_540 affd 774_f2d_109 6th cir the court nevertheless held that the reduced disability allowance was taxable id petitioner’s disability retirement fund treated his payments during as taxable and nothing in the record indicates that the fund labeled them disability payments in another case the court_of_appeals for the ninth circuit considered whether certain payments were taxable 165_f3d_744 9th cir revg tcmemo_1997_320 the court_of_appeals distinguished the holdings in mabry v commissioner tcmemo_1985_328 and wiedmaier v commissioner supra in reversing this court that situation involved an oakland police officer who sustained injuries while on duty picard v commissioner supra pincite the disability retirement_plan provided that the amount the taxpayer received would be reduced on the date on which he would have completed continued was explained in mabry that to be excludable payments may be based only on disability and that when other factors including age and length of service are taken into account the payments will not fall within sec_104 determination of petitioner’s benefits we look to state law in our consideration of whether the payments received are disability or retirement payments accordingly we must examine the bylaws of petitioner’s local relief association and the applicable minnesota statutes to determine whether petitioner must include the payment in income the sppra bylaws define a duty disability pensioner as a member who has been permanently disabled so as to render necessary his retirement from active police service because of an injury received while on duty a duty disability pensioner receive sec_40 units per month if the retirement occurs during the first years_of_service under this regimen petitioner began continued years_of_service which was when he would have qualified for retirement if he had never become disabled id the court_of_appeals held that the payments were disability benefits and excludable reasoning that at the time the police officer’s pension was reduced he was not transferred from a disability pension to a general pension id pincite the court_of_appeals also distinguished picard from mabry and wiedmaier because the taxpayer’s benefits were determined by the date of hire rather than reference to age or length of service 4the provision states in part as follows if the date of such retirement for physical continued receiving disability benefits in the sum of units per month in the same bylaws define a service pensioner as a member who retires after having attained a minimum age of and having at least years_of_service in the police department notably service pensioners also receive a basic pension of units per month under the sppra bylaws the bylaws do not provide for the conversion of disability benefits into retirement benefits legislative changes affecting sppra in minnesota enacted statutes that affected many recipients of disability pensions minn stat ann sec_423a 423adollar_figure west minn stat ann sec_423adollar_figure affects individuals receiving a disability benefit from a local relief association on date minn stat ann sec_423a this provision terminated the disability benefit of a member of a local police relief association when that member’s years_of_service credited for active_duty coupled with his her years of receipt of a disability benefit equaled the number of continued or mental_disability because of injury received or suffered while on duty is subsequent to date he she shall receive the sum of units per month if the retirement is necessary during the first years of his her service 5the texts of minn stat ann sec_423adollar_figure and sec_423adollar_figure west are reproduced in the appendix to this opinion years_of_service that would entitle him her to a service pension of the disability benefit see minn stat ann sec_423a subd b this provision applies if the member does not have enough active-duty credit to entitle him her to a service pension in an amount equal to the disability benefit when he she attains the minimum age for retirement provided by the relief association’s bylaws see id the disabled member is deemed a service pensioner after the disability benefit terminates and is entitled to receive a service pension in an amount equal to the disability benefit minn stat ann sec_423a subd the disability benefit that was transformed into a service pension is then subject_to any annual automatic adjustments applicable to any other service pension payable by the relief association id relief association members who meet the age and service requirements for termination of their disability benefits become ineligible for a disability benefit minn stat ann sec_423a subd petitioner was receiving disability payments from sppra a local relief association on date therefore minn stat ann sec_423adollar_figure and sec_423adollar_figure applied to him minn stat ann sec_423a subd b 423a by date the length of time that petitioner worked combined with the length of time that he received disability benefits was long enough to entitle him to a service pension in the amount of units under minn stat ann sec_423a he also had reached years of age the minimum age for receipt of retirement as provided by the sppra bylaws accordingly and consistent with the provisions of minn stat ann sec_423adollar_figure and sec_423a petitioner’s disability benefits terminated on date moreover the same statute that terminated his disability benefit specifically deemed him to be a service pensioner see minn stat ann sec_423a subd because minn stat ann sec_423adollar_figure terminated petitioner’s disability benefits and deemed him a service pensioner his payments could no longer be characterized as compensation_for personal injuries under a statute in the nature of a worker’s compensation act see sec_104 sec_1 b income_tax regs petitioner’s benefits became taxable when they were legally and formally transformed into a service retirement upon petitioner’s attaining a certain age and or completing a certain number of years_of_service see mabry v commissioner tcmemo_1985_328 wiedmaier v commissioner tcmemo_1984_540 these circumstances offer more persuasive support for treating petitioner’s payments as retirement payments than the circumstances presented in picard mabry or wiedmaier minn stat ann sec_423adollar_figure explicitly terminates the disability benefit and deems the payments a retirement pension moreover petitioner’s benefits were determined by reference to his age and length of service as distinguished from those at issue in picard see picard v commissioner f 3d pincite minn stat ann sec_423adollar_figure changed petitioner’s payment from a disability benefit into a retirement benefit which was determined with respect to his age and length of service because petitioner elected pera coverage under minn stat ch in we now address the effect if any of that election in an attempt to overcome the effects of minn stat ann sec_423a petitioner makes three arguments with respect to his pera election petitioner first argues that his benefits are not within the statutory scheme of minn stat ann sec_423adollar_figure because his benefits are under the statutory scheme of pera petitioner’s argument is not factually or legally supported by the record petitioner elected pera coverage in after his annuity payments had already been deemed to be retirement payments under minn stat ann sec_423adollar_figure in see minn 6petitioner’s election was consistent with the terms of minn stat ann sec 353adollar_figure and minn stat ann sec west which were enacted in to allow for a benefit recipient to elect to have his plan administered by the public employees police and fire fund benefit plan pepff benefit plan under pera or to continue coverage with his local relief association petitioner chose to have his plan administered by pepff and pera in because that is when his local relief association consolidated with pera stat ann sec accordingly as of when he elected pera coverage under minn stat ann ch petitioner’s payments were retirement payments and neither party has presented any evidence or law that the characterization changed after petitioner next argues that his payments were normal disability benefits as described by minn stat ann sec subd 6a to that end petitioner relies upon the language of minn stat ann sec subd 6a which provides that a member receiving a disability benefit may continue to receive a normal disability benefit if he she is living at age to thoroughly address this argument we look to the complete text of minn stat ann sec two provisions within minn stat ann sec provide for members receiving disability payments to make an election to continue to receive disability payments in lieu of other forms of payment minn stat ann sec subd 1a provides that a disabled member of the pepff may elect to receive a normal 7the text of minn stat ann sec is reproduced in the appendix to this opinion 8the text of minn stat ann sec west is reproduced in the appendix to this opinion 9petitioner has not suggested that there exists nor have we found any statutory directive automatically converting his post- payments from retirement into disability payments disability benefit minn stat ann sec subd 6a allows a member who receives a disability benefit to elect to continue to receive a normal disability benefit if he or she is living at age petitioner provided no evidence that he made such an election minn stat ann sec subd 6a allows a member who receives a disability benefit to elect to continue to receive that benefit at age petitioner presented no evidence of an election under this subdivision either also minn stat ann sec subd 6a would not have applied to him because he was not receiving a disability benefit at the time this statute became applicable to pera members he was already receiving a retirement benefit moreover pera treated petitioner’s benefits as taxable and presumably pera would not have done so had he made an election to receive normal disability benefits petitioner’s third argument is that minn stat ann sec_423adollar_figure is being retroactively applied to him because he began receiving payments earlier than the only tax_year in this case is petitioner’s retroactivity argument thus misses the mark we are sympathetic to petitioner a police officer disabled in the line of duty under the facts and circumstances of this case however petitioner’s payments remained retirement payments once he elected pera and they are treated as retirement payments under pera and minn stat ann ch accordingly we must hold that the payments are subject_to tax whether petitioner is liable for the accuracy-related_penalty respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 with respect to the underpayment attributable to petitioners’ omission of the payments from pera from their income petitioners contend that they should not be liable for this penalty we agree with petitioners respondent has the burden of production and must come forward with sufficient evidence that it is appropriate to impose the penalty see sec_7491 116_tc_438 sec_6662 imposes an accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return if that portion is attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax see sec_6662 and b and sec_1_6662-2 and income_tax regs negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the same circumstances 85_tc_934 disregard is characterized as any careless reckless or intentional disregard see sec_6662 sec_1_6662-3 income_tax regs negligence is strongly indicated where a taxpayer fails to include on an income_tax return an amount of income shown on an information_return see sec_1_6662-3 income_tax regs there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of either percent of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs petitioners failed to include as income the amount shown on the information_return sent by pera therefore respondent has met his burden of production with respect to this penalty the accuracy-related_penalty does not apply however to any portion of an underpayment for which there was reasonable_cause and where the taxpayer acted in good_faith with respect to that portion see sec_6664 sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_6664 sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs we have chosen not to impose penalties in instances where an area of law is novel or the statute is unclear see eg 123_tc_144 hitchens v commissioner 103_tc_711 facq v commissioner tcmemo_2006_111 petitioner a disabled policeman received a disability annuity for many years minnesota law then changed so that petitioner’s annuity would at a time defined in the statute become a retirement annuity further confusing this situation petitioner’s annuity changed from one payment plan to another and came under the provisions of a different minnesota statute that used the term disabled in a manner that led petitioner to believe that his annuity continued as one subject_to the disability provisions considering petitioner’s education background and the complexity of the statutory scheme in this case we hold that petitioner acted with reasonable_cause and in good_faith based on his understanding of minnesota law his misunderstanding was reasonable in light of the facts and circumstances here petitioners have established that they had reasonable_cause and acted in good_faith when they failed to include the dollar_figure in pension payments on their return accordingly we hold that petitioners are not liable for the accuracy-related_penalty to reflect the foregoing decision will be entered for respondent with respect to the deficiency and for petitioners with respect to the penalty under sec_6662 appendix provisions of chapter 423a 423a recomputation of a disability benefit as a service pension subdivision termination of disability benefit the disability benefit of any disabled member of a local police or salaried firefighters relief association whichever is applicable shall terminate when the disabled member attains a the minimum age for the receipt of a service pension specified in the articles of incorporation or the bylaws of the relief association if the disabled member has credit for at least the number of years_of_service for active_duty which would entitle the disabled member to a service pension in an amount equal to the amount of the disability benefit or b the age attained by the disabled member when the total number of years_of_service credited for active_duty and of years of receipt of a disability benefit equals the number of years_of_service credit which would entitle the disabled member to a service pension in an amount equal to the amount of the disability benefit if the disabled member has credit for less than the number of years_of_service for active_duty which would entitle the disabled member to a service pension in an amount equal to the amount of the disability benefit when the disabled member attains the minimum age for the receipt of a service pension specified in the articles of incorporation or the bylaws of the relief association subd amount of disability benefit recomputed as a service pension after the disability benefit terminates the disabled member shall be deemed to be a service pensioner and shall be entitled to receive a service pension in an amount equal to the disability benefit without any benefit offset required pursuant to any applicable_provision of law articles of incorporation or bylaws which was payable by the relief association immediately prior to the date when the disability benefit terminated pursuant to this section or the service pension otherwise payable based on the service_credit for active_duty of the person whichever amount is greater the disability benefit recomputed as a service pension shall be subject_to any annual automatic post retirement adjustments or escalation applicable to any other service pension payable by the relief association subd limitation on disability benefit coverage no relief association member who has attained the age and acquired the service_credit for termination of a disability benefit specified in subdivision shall be eligible for a disability benefit after that date if a relief association member who is ineligible for a disability benefit solely pursuant to the limitation set forth in this subdivision becomes permanently unable to perform the duties of a police officer or a firefighter whichever is applicable by virtue of a medically determinable illness or injury the member shall be eligible to a service pension in an amount equal to the amount of the disability benefit which would have been paid had the person been entitled to a disability benefit or the amount of the service pension otherwise payable based on the service_credit for active_duty of the person whichever is greater 423a effect of provisions for existing disability benefit recipients the provisions of sec_423adollar_figure shall apply to any member of any applicable local relief association in active_service on or after date the provisions of sec_423adollar_figure shall apply to any person receiving a disability benefit from a local relief association on or after date the provisions of sec_423adollar_figure shall apply to any person who returns to active employment as a police officer or firefighter whichever is applicable after receipt of a permanent disability benefit the provisions of sec_423adollar_figure shall apply to any person who first commences receipt of a disability benefit after date provisions of chapter pera disability benefits subdivision in line of duty computation of benefits a member of the police and fire plan who becomes disabled and physically unfit to perform duties as a police officer firefighter or paramedic as defined under section subdivision as a direct result of an injury sickness or other disability incurred in or arising out of any act of duty which has or is expected to render the member physically or mentally unable to perform the duties as a police officer firefighter or paramedic as defined under section subdivision for a period of at least one year shall receive disability benefits during the period of such disability the benefits must be in an amount equal to percent of the average salary as defined in section subdivision plus an additional percent specified in sec_356 subdivision of that average salary for each year_of_service in excess of years if the disability under this subdivision occurs before the member has at least five years of allowable service_credit in the police and fire plan the disability benefit must be computed on the average salary from which deductions were made for contribution to the police and fire fund subd 1a optional annuity election a disabled member of the police and fire fund may elect to receive the normal disability benefit or an optional annuity as provided in section subdivision the election of an optional annuity may be made prior to commencement of payment of the disability benefit or as specified under subdivision 6a the optional annuity shall begin to accrue on the same date as provided for the disability benefit if the person who is not the spouse of the member is named as beneficiary of the joint and survivor optional annuity the person is eligible to receive the annuity only if the spouse on the disability application form prescribed by the executive director permanently waives the surviving_spouse benefits under section subdivision sec_2 and 2a if the spouse of the member refuses to permanently waive the surviving_spouse coverage the selection of a person other than the spouse of the member as a joint annuitant is invalid if the spouse of the member permanently waives survivor coverage the dependent_child or children if any continue to be eligible for survivor benefits including the minimum benefit under section subdivision the designated optional annuity beneficiary may draw the monthly benefit however the amount payable to the dependent_child or children and joint annuitant must not exceed the percent maximum family benefit under section subdivision if the maximum is exceeded the benefit of the joint annuitant must be reduced to the amount necessary so that the total family benefit does not exceed the percent maximum family benefit amount if the spouse is named as the beneficiary of the joint and survivor optional annuity the spouse may draw the monthly benefit however the amount payable to the dependent_child or children and the joint annuitant must not exceed the percent maximum family benefit under section subdivision if the maximum is exceeded each dependent_child will receive ten percent of the member's specified average monthly salary and the benefit to the joint annuitant must be reduced to the amount necessary so that the total family benefit does not exceed the percent maximum family benefit amount the joint and survivor optional annuity must be restored to the surviving_spouse plus applicable postretirement adjustments under sec_356 as the dependent_child or children become no longer dependent under section subdivision subd benefits paid under workers'_compensation law if a member as described in subdivision is injured under circumstances which entitle the member to receive benefits under the workers'_compensation law the member shall receive the same benefits as provided in subdivision with disability benefits paid reimbursed and future_benefits reduced by all periodic or lump sum amounts paid to the member under the workers'_compensation law after deduction of amount of attorney fees authorized under applicable workers'_compensation laws paid_by a disabilitant if the total of the single_life_annuity actuarial equivalent disability benefit and the workers'_compensation benefit exceeds the salary the disabled member received as of the date of the disability or the salary currently payable for the same employment position or an employment position substantially_similar to the one the person held as of the date of the disability whichever is greater the disability benefit must be reduced to that amount which when added to the workers'_compensation benefits does not exceed the greater of the salaries described in clauses and subd 2a reduction restored overpayment a disabled member who is eligible to receive a disability benefit under subdivision as of date and whose disability benefit amount had been reduced prior to date as a result of the receipt of workers'_compensation benefits must have the disability benefit payment amount restored as of date calculated in accordance with subdivision however a disabled member is not entitled to receive retroactive repayment of any disability benefit amounts lost before date as a result of the reduction required before that date because of the receipt of workers'_compensation benefits any disability benefit overpayments made before date and occurring because of the failure to reduce the disability benefit payment to the extent required because of the receipt of workers'_compensation benefits may be collected by the association through the reduction of disability benefit or annuity_payment made on or after date until the overpayment is fully recovered subd nonduty disability benefit any member of the police and fire plan who becomes disabled after not less than one year of allowable service because of sickness or injury occurring while not on duty as a police officer firefighter or paramedic as defined under section subdivision and by reason of that sickness or injury the member has been or is expected to be unable to perform the duties as a police officer firefighter or paramedic as defined under section subdivision for a period of at least one year is entitled to receive a disability benefit the benefit must be paid in the same manner as if the benefit were paid under section if a disability under this subdivision occurs after one but in less than years of allowable service the disability benefit must be the same as though the member had at least years service for a member who is employed as a full-time firefighter by the department of military affairs of the state of minnesota allowable service as a full-time state military affairs department firefighter credited by the minnesota state retirement_system may be used in meeting the minimum allowable service requirement of this subdivision subd limitation on disability benefit payments a no member is entitled to receive a disability benefit payment when there remains to the member's credit unused annual leave or sick leave or under any other circumstances when during the period of disability there has been no impairment of the person's salary as a police officer or a firefighter whichever applies b if a disabled member resumes a gainful occupation with earnings less than the disabilitant reemployment earnings limit the amount of the disability benefit must be reduced as provided in this paragraph the disabilitant reemployment earnings limit is the greater of the salary earned at the date of disability or percent of the salary currently paid_by the employing governmental subdivision for similar positions the disability benefit must be reduced by one dollar for each three dollars by which the total amount of the current disability benefit any workers'_compensation benefits and actual earnings exceed the greater disabilitant reemployment earnings limit in no event may the disability benefit as adjusted under this subdivision exceed the disability benefit originally allowed subd proof of disability a disability benefit payment must not be made except upon adequate proof furnished to the association of the existence of such disability and during the time when disability benefits are being paid the association has the right at reasonable times to require the disabled member to submit proof of the continuance of the disability claimed a person applying for or receiving a disability benefit shall provide or authorize release of medical evidence including all medical records and information from any source relating to an application_for disability benefits subd 5a cessation of disability benefit the association shall cease the payment of an in-line-of-duty or nonduty disability benefit the first of the month following the reinstatement of a member to full time or less than full-time service in a position covered by the police and fire fund subd repealed by laws c art sec_54 subd 6a disability survivor benefits if a member who is receiving a disability benefit under subdivision or a dies before attaining age or within five years of the effective date of the disability whichever is later the surviving_spouse shall receive a survivor benefit under section subdivision or 2a unless the surviving_spouse elected to receive a refund under section subdivision the joint and survivor optional annuity under subdivision 2a is based on the minimum disability benefit under subdivision or or the deceased member's allowable service whichever is greater b is living at age or five years after the effective date of the disability whichever is later the member may continue to receive a normal disability benefit or the member may elect a joint and survivor optional annuity under section the optional annuity is based on the minimum disability benefit under subdivision or or the member's allowable service whichever is greater the election of this joint_and_survivor_annuity must occur within days of age or the five-year anniversary of the effective date of the disability benefit whichever is later the optional annuity takes effect the first of the month following the month in which the person attains age or reaches the five-year anniversary of the effective date of the disability benefit whichever is later c if there is a dependent_child or children under paragraph a or b the association shall grant a dependent_child benefit under section subdivision local relief association consolidation account benefits for any person who has prior service covered by a local police or firefighters relief association which has consolidated with the public employees retirement association and who has elected the type of benefit coverage provided by the public employees police and fire fund benefit plan under section 353adollar_figure following the consolidation any retirement benefits payable are governed by the applicable provisions of this chapter for any person who has prior service covered by a local police or firefighters relief association which has consolidated with the public employees retirement association and who has not elected the type of benefit coverage provided by the public employees police and fire fund benefit plan under section 353adollar_figure following the consolidation any retirement benefits payable are governed by the provisions of sections 353bdollar_figure to 353bdollar_figure which apply to the relief association
